Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 4 and 5 require shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, should be broken into paragraphs so that it is easier to distinguish between the different aspects of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2–4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 2, refers to “the body.” However, there are two distinct bodies claimed in claim 1.  Clarification is required.
Claim 3 has no dependency.  To expedite prosecution, it will be assumed that claim 3 depends from claim 1.
Claim 3 reads “more parts situated laterally with respect to a central axis of the valve oriented in the lower/upper direction of the valve.”  This language is too vague.
Claim 9, line 3 reads “the first valve comprising an internal fluid circuit comprising an isolation valve.”  This language appears to claim a valve within a valve.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“movable coupling member(s) 10(11) configured to cooperate in claim 1.
“a member for reducing pressure” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Frenal et al. (US PGPub 20170254420 A1) in view of Ninnelt (USPN 3035605).
Regarding Claim 1, Frenal discloses a valve for pressurized fluid, with or without integrated pressure reducer, comprising a body housing (2) a fluid circuit having an upstream end configured to be 5placed in communication with a pressurized fluid reserve and a downstream end configured to be placed in communication with a user apparatus (Fig. 3), the circuit comprising a valve (6) for controlling the flow rate in the circuit, the valve being controlled by a movable actuating member (7) in order to control the opening or the closing thereof, the valve comprising a lower mounting end provided with movable coupling member(s) 10(11) configured to cooperate with one or more complementary coupling members to form a quick connection system between the valve and a gas source or a circuit (Para. 49), the valve further comprising a member for locking (10) the coupling member(s) that is mounted movably on the body of the valve between a first position and a second position with respect to the body (Paras. 47–48), with, in the first position, the locking member not blocking the 15movement of the coupling member(s) (Para. 52) and, in the second position, the locking member blocking the movement of the coupling member(s), the locking member comprising a first end configured to cooperate with the coupling member(s) for the blocking thereof when said locking member is in the second position (Para. 53), and a second gripping end configured to manually move the locking member into the first position (‘528 Fig. 9), but does not disclose the valve 20comprising, at an upper end, a fixed head.
Ninnelt teaches the valve 20(18) comprising, at an upper end, a fixed head (55) in order to shield the valve from external interferences.  Col. 4, Lines 53–70.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the valve body of Frenal with a fixed head as taught by Ninnelt in order to shield the valve from external interferences.
Per the Frenal–Ninnelt combination, Ninnelt’s shielding portion 55 located over Frenal’s valve.  
The Frenal–Ninnelt combination teaches the valve 20comprising, at an upper end, a fixed head (Ninnelt 55), wherein the gripping end is situated in a housing (Ninnelt 91) of the head and is movable in the head between a top position at least partially retracted into the head when the locking member is in the first position (Frenal Fig. 4), and a bottom position projecting at least partially beneath the head when the locking member is in the second position (Frenal Fig. 5).  
Regarding Claim 2, the Frenal–Ninnelt combination teaches a fixed rigid shell (Ninnelt 93) arranged around the body and around at least part of the locking member, with the exception of the gripping end.  
Regarding Claim 3, the Frenal–Ninnelt combination teaches the gripping end comprises one or more parts situated laterally with respect to a central axis of the valve oriented in the lower/upper direction of the valve.  Frenal Figs. 4–5.
Regarding Claim 4, the Frenal–Ninnelt combination teaches the gripping end comprises two parts82020P00364 situated respectively at two opposite lateral ends of the head, on either side of the central axis of the valve oriented in the lower/upper direction of the valve.  Frenal Figs. 4–5.
Regarding Claim 5, the Frenal–Ninnelt combination teaches the coupling member(s) comprise 5balls or claws.  Frenal Para. 21.
Regarding Claim 6, the Frenal–Ninnelt combination teaches the locking member is movable in translation on the body of the valve.  Frenal Para. 47.
Regarding Claim 8, the Frenal–Ninnelt combination teaches the locking member is urged towards the second position by a return member.  Frenal Para. 53 and Figs. 4–5.
Claim(s) 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Frenal et al. (US PGPub 20170254420 A1) in view of Ninnelt (USPN 3035605), in further review of Frenal (WO 2018015627 A1).
Regarding Claim 7, the Frenal–Ninnelt combination does not teach the circuit of the valve comprises a member for reducing pressure to a fixed or adjustable predetermined value.  
Frenal ‘627 teaches the circuit of the valve comprises a member for reducing pressure (9) to a fixed or adjustable predetermined value in order to control fluid flow at a desired pressure.  Para. 32.  
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the circuit of the Frenal–Ninnelt combination with a pressure reducing valve as taught by Frenal ‘627 in order to control fluid flow at a desired pressure.
Regarding Claim 9, the Frenal–Ninnelt–Frenal combination teaches device for supplying pressurized fluid, comprising a first functional assembly comprising at least one pressurized fluid cylinder (Frenal ‘420 Para. 31) connected to a first valve, the first valve comprising an internal fluid circuit comprising an isolation valve (Frenal ‘420 6), the device comprising a second valve (Frenal ‘627 9) forming a physical entity that is separate from the first 20valve, the second valve being provided with an internal fluid circuit (Frenal ‘627 Fig. 3), the first valve and the second valve comprising respective coupling members (Frenal ‘420 11) forming a removable male/female quick connection system between the second valve and the first valve, wherein the second valve is a valve according to Claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fahr (USPN 6578645 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753